U.S. Department of Justice
Federal Bureau of Prisons
PR O G RAM STATE M E NT
OPI:
CPD/CPB
NUMBER: 5553.08
DATE:
January 4, 2017

Escapes/Deaths Notifications
/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons

1. PURPOSE AND SCOPE
This Program Statement provides policy and procedure for the timely notification of interested
parties when an inmate escapes or dies.
a. Summary of Changes
Policy Rescinded
P5553.07
Escapes/Deaths Notifications (2/10/06)
Removes the requirement to send a copy of the notification letter regarding the escape of military
inmates to the Correctional Programs Administrator in the North Central Region.
Allows in certain instances, for escape notifications to be sent by electronic message.
b. Program Objective. The expected result of this program is:
Timely notification will be provided to appropriate individuals and agencies when an inmate
escapes or dies.
c. Institution Supplement. None required. Should local facilities make any changes outside
the required changes in the national policy or establish any additional local procedures to
implement the national policy, the local Union may invoke to negotiate procedures or appropriate
arrangements.

d. Pretrial/Holdover and/or Detainee Procedures
■ Pretrial. Escape notification procedures in this PS apply to pretrial inmates. Death
notification procedures for pretrial inmates are specified in the Program Statement Pretrial
Inmates.
■ Holdover. This PS applies to holdover inmates, as indicated in applicable sections.
■ Detainee. This PS applies to Immigration and Customs Enforcement (ICE) detainees.
2. DEFINITION
For the purposes of this Program Statement, “escape” is an unauthorized absence from custody.

3. ESCAPE NOTIFICATION PROCEDURES
Note: If there is an indication of a threat to any official, victim, or witness, immediate
notification must be made to those persons.
a. Notification of Bureau Officials
(1) Escape During Regular Work Day. The Warden (or designee) notifies the Regional
Director of the escape immediately by telephone, and confirms this notification by sending an
electronic Report of Incident form (BP-A0583) to the Regional Office, with an information copy
to the Correctional Services Administrator, Central Office.
(2) Escape After Regular Work Day. The Institution Duty Officer reports the escape in
accordance with the Program Statement Duty Officers. The Warden (or designee) confirms this
notification by sending an electronic Report of Incident form (BP-A0583) to the Regional Office
the next day, with an information copy to the Correctional Services Administrator, Central
Office.
b. Notification of Federal Officials
(1) Federal Bureau of Investigation. The Warden (or designee) notifies the FBI office having
jurisdiction over the institution immediately by telephone. A copy of the Notice of Escaped
Federal Prisoner (BP-A0393) must be sent by an electronic message or faxed to the FBI. A copy
of the electronic message or fax transmittal will be filed in the Judgment and Commitment file
with the original Notice of Escaped Federal Prisoner (BP-A0393).
(2) U.S. Marshals Service. The Warden (or designee) immediately by telephone notifies the
U.S. Marshals office having jurisdiction over the institution. A copy of the Notice of Escaped

P5553.08

1/4/2017

2

Federal Prisoner (BP-A0393) must be sent by an electronic message or fax to the U.S. Marshal’s
office. A copy of the electronic message or fax transmittal will be filed in the Judgment and
Commitment file with the original Notice of Escaped Federal Prisoner (BP-A0393).
(3) Court Officials. A letter will be sent by electronic message or fax to the sentencing U.S.
District Judge(s), and any other judge or court official who may have a special interest in the
inmate’s location, providing escape information and including a copy of the Notice of Escaped
Federal Prisoner (BP-A0393).
Copies of that letter will also be sent by electronic message or fax to the sentencing district’s
U.S. Attorney and Chief U.S. Probation Officer, and to the Chief U.S. Probation Office for the
district the institution is located in. The Warden (or designee) sends the original letter(s) through
regular mail.
If the escapee poses a threat to any official, the Warden (or designee) must alert that official by
telephone immediately and document the contact in the Privacy Folder, Section II, of the Inmate
Central File.
Note: Correspondence to Federal courts must contain the Federal docket number and inmate’s
register number.
(4) Military Officials. If a military inmate escapes, the Warden (or designee) notifies the
Department of the Army, Office of the Provost Marshal General, 2800 Army Pentagon,
Washington, DC 20301-2800, phone number 703-697-7388 or 703-695-8499, no later than the
next day. The Warden (or designee) confirms the notification with a letter that provides escape
information, with a copy to the Regional Director.
Note: Correspondence about military inmates must contain the inmate’s military prison number.
c. Escape Notification Procedures for Specific Cases
(1) Victim/Witness Program (VWP) Assignment. As soon as possible after discovering the
escape of any inmate with a VWP SENTRY CMA assignment, unit management staff contact the
victims and witnesses by telephone and advise them of the date and time of the inmate’s escape.
Further notification information is contained in the Program Statement Victim and Witness
Notification Program.
(2) State Boarder. If a state boarder escapes, the Warden (or designee) notifies the director of
the appropriate department of corrections by telephone, no later than the next work day. The
Warden (or designee) confirms the notification with a letter that provides escape information,
with a copy to the Regional Director.
P5553.08

1/4/2017

3

(3) Pretrial Inmate or Material Witness. If a pretrial inmate or a material witness escapes, the
Warden (or designee) notifies the Assistant U.S. Attorney assigned to the case by telephone, no
later than the next work day. The Warden (or designee) confirms the notification with a letter
that provides escape information, with a copy to the Regional Director.
(4) ICE Detainee. If an ICE detainee escapes, the Warden (or designee) or the Residential
Reentry Manager (RRM) notifies the Assistant Director, Correctional Programs Division, and the
local ICE office by telephone, no later than the next work day. The Warden (or designee) or
RRM confirms the notification with a letter that provides escape information, with a copy to the
Regional Director. ICE is responsible for further notification.
(5) Holdover. If a Bureau holdover inmate escapes, the holding institution applies the
notification procedures of this PS. If the holdover is a non-Bureau inmate, the agency
responsible for the inmate must be notified by telephone, no later than the next work day. The
Warden (or designee) confirms the notification by a letter that provides escape information, with
a copy to the Regional Director.
(6) Witness Security Program (WITSEC) Case. If a WITSEC inmate escapes, the Warden (or
designee), in addition to notifying the Regional Director, must telephone the Inmate Monitoring
Section (IMS), Central Office, immediately, if the escape occurs during a regular work day.
If the escape occurs after a regular work day, notification procedures must be in accordance with
the Program Statement Duty Officers, except that IMS is responsible for notifying Federal, state,
consulate officials, and victims or witnesses.
(7) Furlough or Residential Reentry Center (RRC) Escape
■ If an inmate escapes while on furlough from an institution, institution correctional
systems/unit management staff make the notifications. Further notification procedures for
inmates who escape while on furlough from an institution are in the Program Statement
Inmate Furloughs.
■ If an inmate escapes while on an unescorted transfer from one institution to another, the
sending institution is responsible for notifications.
■ If an inmate escapes from an RRC, the RRM makes the notifications. Further notification
procedures for inmates who escape while on furlough from an RRC are in the Program
Statement Community Corrections Manual.
■ If an inmate escapes while on an unescorted transfer from an institution to an RRC, the
sending institution makes the notifications. RRC staff follow procedures in the Community
Corrections Manual.

P5553.08

1/4/2017

4

(8) Non-U.S. Citizen. If a non-U.S. citizen escapes, the Warden (or designee) notifies the
appropriate consulate official by telephone, no later than the next work day. The Warden (or
designee) confirms the notification with a letter that provides escape information, with a copy to
the Regional Director.
4. DEATH NOTIFICATION PROCEDURES
Immediately, upon an inmate’s death, the Warden (or designee) assembles the following
information concerning the deceased inmate:
■
■
■
■
■
■
■
■
■

Name, register number, date of birth.
Offense and sentence.
Date, time, and location of death.
Apparent cause of death.
Investigative steps being taken, if necessary.
Names and address of survivor or designee.
Notifications made.
Status of autopsy request.
Brief medical summary related to death.

a. Notification of Bureau Officials
(1) Death During Regular Work Day. The Warden (or designee) telephones the report to the
Regional Director immediately. The Warden (or designee) confirms the notification by sending
an electronic Report of Incident form (BP-A0583) to the Regional Office, with an information
copy to the Correctional Services Administrator, Central Office.
(2) Death After Regular Work Day. The Institution Duty Officer reports the death in
accordance with the Program Statement Duty Officers. Generally, that PS requires immediate
telephonic notification to the Regional Duty Officer, except for deaths by natural causes that
occur at a late hour.
In either case, Correctional Services confirms this notification (ordinarily the next day) by
sending an electronic Report of Incident form (BP-A0583) to the Regional Office, with an
information copy to the Correctional Services Administrator, Central Office.
The Warden (or designee) notifies the Regional Director by telephone or telemessage of any
circumstances about the death that may be cause for special concern.
In addition, the Warden (or designee) sends the medical information required outlined above to
the Medical Director as soon as possible, with a copy to the Regional Health Systems
Administrator.
P5553.08

1/4/2017

5

Notification to the Director. The Director must be notified of all deaths, even if there are no
significant findings.
After reviewing the preliminary death information, the Regional Director notifies the Director
directly by telephone or telemessage of any circumstances about the death that may be cause for
special concern.
The Regional Director notifies the General Counsel, the Medical Director, and the Assistant
Director, Correctional Programs Division, by telephone or telemessage.
b. Notification of Next-of-Kin and Other Requested Individuals
(1) Telephone Notification. The Warden (or designee) telephones the person named in the
Acknowledgment of Inmate (Continuation Sheet) form (BP-A0408) immediately to
communicate the circumstances surrounding the death. The BP-A0408 is found in the Inmate
Central File.
When the inmate has not named a next-of-kin on the BP-A0408, the unit management staff must
attempt to locate and notify the next-of-kin, since only the next-of-kin may determine the
disposition of the deceased’s remains and property. Normally, the Case Management
Coordinator coordinates the disposition/shipping of the inmate’s remains with the Supervisory
Contract Specialist.
The Chaplain is also available to help notify the inmate’s family.
(2) Letters of Condolence. As soon as practical, the Warden (or designee) mails a letter of
condolence to the next-of-kin and advises that person of the circumstances of the death.
■ If the death was by natural causes, a summary of the cause of death is given.
■ If the death was accidental, and not by foul play, a reference to the nature of the accident and
the cause of death is appropriate.
■ If the death occurred under suspicious circumstances or by foul play, the cause of death may
be given but with a statement that the matter is under investigation and that, for that reason,
details may not be provided.

(3) Death Certificate. When the Death Certificate is received, the Warden (or designee) sends a
copy to the person who received the deceased’s remains.

P5553.08

1/4/2017

6

(c) Notification of Court Officials. The Warden (or designee) sends a letter to the appropriate
sentencing U.S. District Judge(s) that reports the circumstances of the death. Copies are mailed
to:
■ The U.S. Attorney(s) for the district(s) in which the inmate was sentenced.
■ Chief U.S. Probation Officer.
■ Regional Director.
Note: Correspondence to Federal courts must contain the Federal docket number and the
inmate’s register number.
(d) Notification of Military Officials. Bureau staff are not to contact the next-of-kin for
military prisoners who have not been discharged from service. These prisoners require other
notifications to ensure proper military protocol is followed, so that military officials make inperson notification of death to the inmate’s next-of-kin to determine the appropriateness of a
military funeral, and the disposition of property.
Prisoners received into the Bureau from the U.S. Disciplinary Barracks, Ft. Leavenworth,
Kansas, and who have not been discharged, must also list the Supervisor of the Casualty Affairs
Office as the person to be notified. The address and telephone number are:
U.S. Disciplinary Barracks
1301 North Warehouse Road
Ft. Leavenworth KS 66027-2304
913-758-3622
Military prisoners received from facilities other than the U.S. Disciplinary Barracks must list the
Department of the Army as the notification contact. The address and telephone numbers are:
Department of the Army
Office of the Provost Marshal General
2800 Army Pentagon
Washington DC 20310-2800
703-697-7388 or 703-695-8499
703-693-4820 (non-duty hours)
Unit Management staff provide the next-of-kin information on the BP-A0408 to military officials
to help them make the notifications.
Normal next-of-kin notification procedures outlined in Section 4.b. are followed for military
prisoners who have been discharged from service.
P5553.08

1/4/2017

7

e. Death Notification Procedures for Specific Cases
(1) Victim/Witness Program (VWP) Assignment. Unit Management staff are required to
provide VNS notification to the victims or witnesses within 30 days after the death of an inmate
with a VWP SENTRY CMA assignment. Further notification information is in the Program
Statement Victim and Witness Notification Program.
(2) State Boarder. If a state boarder dies, the Warden (or designee) notifies the director of the
appropriate state department of corrections by telephone, no later than the next work day. The
Warden (or designee) confirms the notification by letter explaining the circumstances of the
death, with a copy to the Regional Director.
(3) ICE Detainees. If an ICE detainee dies, the Warden (or designee) or RRM notifies the
Assistant Director, Correctional Programs Division, and the local ICE office by telephone, no
later than the next work day. The Warden (or designee) or RRM confirms the notification by a
letter explaining the circumstances of the death, with a copy to the Regional Director.
(4) Holdover. If a Bureau holdover inmate dies, the holding institution applies this Program
Statement’s notification procedures. If the holdover is a non-Bureau inmate, the appropriate
agency responsible for the inmate is notified. The Warden (or designee) confirms the
notification by a letter explaining the circumstances of the death, with a copy to the Regional
Director.
(5) WITSEC Case. If an inmate in the WITSEC Program dies, the Warden (or designee), in
addition to notifying the Regional Director, must telephone the IMS in the Central Office
immediately if it occurs during a regular work day.
If the death occurs after a regular work day, the procedures are the same as in Section 4.a.(2),
except that the IMS is responsible for notifying Federal officials, victims, and witnesses.
(6) Inmates Housed in a Contract Facility. The RRM carries out the procedures in this
Program Statement for any death of a sentenced Federal inmate in a contract facility or on writ
from a contract facility.

(7) Non-U.S. Citizen. If a non-U.S. citizen dies, the Warden (or designee) notifies the
appropriate consulate official by telephone, no later than the next work day. The Warden (or
designee) confirms the notification by a letter explaining the circumstances of the death, with a
copy to the Regional Director.

P5553.08

1/4/2017

8

5. AGENCY ACA ACCREDITATION PROVISIONS
■ American Correctional Association 4th Edition Standards for Adult Correctional Institutions:
ACI-4-4225, 4-4321.
■ American Correctional Association 4th Edition Standards for Adult Local Detention
Facilities: 4-ALDF-1C-05.
■ American Correctional Association 2nd Edition Standards for Administration of Correctional
Agencies: 2-CO-3B-02.
REFERENCES
Program Statements
P1434.06
Jurisdiction on Escape Related Issues – Memorandum of Understanding
USMS/FBI/BOP (7/25/94)
P1490.06
Victim and Witness Notification Program (10/20/16)
P5180.05
Central Inmate Monitoring System (12/31/07)
P5280.09
Inmate Furloughs (1/20/11)
P5502.11
Duty Officers (9/26/16)
P5566.06
Use of Force and Application of Restraints (8/29/14)
P5800.15
Correctional Systems Manual (9/23/16)
P7300.09
Community Corrections Manual (8/1/16)
P7331.04
Pretrial Inmates (1/31/03)
Technical Reference Manuals
T4101.04
BOP Acquisition (5/19/04)
T5360.02
Ministry of BOP Chaplains (11/18/04)
BOP Forms
BP-A0393
BP-A0408
BP-A0583

Notice of Escaped Federal Prisoner
Acknowledgement of Inmate
Report of Incident

Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) system on Sallyport.

P5553.08

1/4/2017

9

